Winkler, J.
In this case we know of no law which would enable this court to give the appellant the relief sought. The action of the sheriff in taking the promissory note of the party for the amount of the fine was clearly an assumption on his part unauthorized by law. But, the term of the court having passed without notice of appeal, and preparation of the case for appeal, we are of opinion that the appellant is without remedy within the power of this court to afford. The petition for mandamus is, therefore, refused and the case dismissed.

Ordered accordingly.